                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

FRANK G. FOELL,

                     Plaintiff,                              4:17CV3044

       vs.
                                                             JUDGMENT
COUNTY OF LINCOLN, a Nebraska
Political Subdivision; PAMELA HICKS, in
her individual and official capacities;
JEROME KRAMER, in his individual and
official capacities; and JOHN DOES 1-
10,

                     Defendants.


      Pursuant to the parties' joint stipulation for dismissal of this case, (Filing
No. 106)

       IT IS ORDERED, ADJUDGED AND DECREED that the claims between
Plaintiff and Defendants are dismissed with prejudice, the parties to pay their
own costs.

      Dated this 4th day of October, 2019.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
